ORDER

PER CURIAM.
Pamela Appt appeals the decision of the Labor and Industrial Relations Commission (“the Commission”) denying her petition for reassessment and finding she owes the Division of Employment of Security a total of $5,161.75 for overpayment of unemployment benefits and the penalty incurred on the overpayment. No error of law appears.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).